Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
claims 1-10 are allowable at least for the reason that the prior art does not teach or reasonably suggest the controller including a scanning path input module for generating a simulation of the angular velocity of said scanning mirror along the scanning path while generating the laser template thereby estimating a concentration of laser energy along areas of the scanning path of the laser beam; and said electronic circuit modulating energy concentration of the laser beam along areas of the scanning path in response to the estimated concentration of laser energy along the scanning path and the angular velocity of said scanning mirror thereby maintaining a concentration of laser energy below a predetermined threshold as set forth in the claimed combination; and 
claims 11-20 are allowable at least for the reason that the prior art does not teach or reasonably suggest the steps of predicting concentration of laser energy along the scanning path while generating the laser image based upon a simulation of the projection of the laser beam along the scanning path; and said electronic circuit modulating concentration of laser energy while said laser beam traverses the scanning path for optimizing illumination of the laser image while monitoring concentration of laser energy for determining if the concentration of laser energy is below the predetermined maximum concentration of laser energy based upon the simulation of the projection of the laser beam along the scanning path as set forth in the claimed combination.


Rueb (US 9,881,383 B2) discloses a laser projection system (Fig. 5 and columns 5-6) for projecting laser image onto a work surface providing optimized laser energy; comprises:
a laser source (58) generating a laser beam for projecting a laser image onto a work surface (72);
an electronic circuit (camera 78 and processing board 80) for modulating an output power level of said laser source (58);
a galvanometer assembly (64, 66) including a scanning mirror (60, 62) being operable by a mirror control circuit for redirecting the laser beam onto the work surface along a scanning path thereby generating the laser image, said galvanometer assembly being electronically connected to said electronic circuit for signaling an angular velocity of said scanning mirror to said electronic circuit.  
The prior art does not disclose the controller including a scanning path input module for generating a simulation of the angular velocity of said scanning mirror along the scanning path while generating the laser template thereby estimating a concentration of laser energy along areas of the scanning path of the laser beam; and said electronic circuit modulating energy concentration of the laser beam along areas of the scanning path in response to the estimated concentration of laser energy along the scanning path and the angular velocity of said scanning mirror thereby maintaining a concentration of laser energy below a predetermined threshold as set forth in the claimed combination; and the steps of predicting concentration of laser energy along the scanning path while generating the laser image based upon a simulation of the projection of the laser beam along the scanning path; and said electronic circuit modulating concentration of laser energy while said laser beam traverses the scanning path for optimizing illumination of the laser image while monitoring concentration of laser energy for determining if the concentration of laser energy is below the predetermined maximum concentration of laser energy based upon the simulation of the projection of the laser beam along the scanning path as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/23/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872